Title: To John Adams from Robert Montgomery, 2 May 1797
From: Montgomery, Robert
To: Adams, John



CopyHis Excellency the Honl. John Adams President of the United States of AmericaSirAlicante 2d May 1797

Please permit me the honour of presenting you with my most sincere and warm congratulation on an event which not only Contributes highly to the happiness of your numerous friends, but also may reasonably be concluded well to the whole of a Nation who has wisely honoured you withe the dignified station of their President. Accept of my best wishes for your health your success in Office which may you fill to the satisfaction and lay down to the regreat of a generous and thankfull People.
Emboldened by a long attachement to your Talents and Virtues I take the liberty of Subscribing myself with all respect and Esteem / Sir / Your most Obedient / humble Servant

Robt MontgomeryAlicante 24 October 1797
Sir
During the Plague at Algiers in July last Mr Barlow wrot me Several letters very pressingly requesting I would send over some person of my confidence to attend to the buseness of the United States while he should return to Europe as was absolutely necessary for him at that period. I had then no person I could depend on but my own Nephew Mr George Clark, from whom I have Just received the Original Treaty of Peace with the Bey of Tunis in the Arabic and French languages, a Copy of the latter you will please find herewith, which being the first made out in your Presidentship I hope will plead my excuse for the liberty of addressing you with it. The Original I hold at the disposal of Colonel Humphreys whos Orders respecting it I expect from Madrid
May you finish your precedency in happiness and peace with all mankind is the Constant prayer of / Dear Sir / Your affectionate and / very humble Servant

Robt Montgomery